Exhibit 10.48

 

ASSUMPTION, RATIFICATION AND CONFIRMATION AGREEMENT

 

THIS ASSUMPTION, RATIFICATION AND CONFIRMATION AGREEMENT, dated as of January 1,
2011 (this “Agreement”) is by PLAINS MIDSTREAM CANADA ULC, an Alberta unlimited
liability company (“PMCULC Amalco”), in favor of the Lender Parties under that
certain Second Amended and Restated Credit Agreement [US/Canada Facilities]
dated as of July 31, 2006 (as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement [US/Canada Facilities] dated as of
July 31, 2007, and from time to time amended, the “Credit Agreement”), by and
among Plains All American Pipeline, L.P., as US Borrower, PMC (Nova Scotia)
Company (“PMCNS”), Plains Marketing Canada, L.P. (“PMCLP”) and Plains Midstream
Canada ULC (“PMCULC”), as Canadian Borrowers, Bank of America, N.A., as
Administrative Agent, Bank of America, N.A., acting through its Canada Branch,
as Canadian Administrative Agent, and the Lenders a party thereto.  Terms used
and not defined herein shall have the meanings given them in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, effective as of the date hereof:

 

(i)                                     PMCULC and certain Subsidiaries of US
Borrower have amalgamated under the Business Corporations Act (Alberta), R.S.A.
2000, c. B-9 (“ABCA”) and are continuing as PMCULC Amalco (the “Amalgamation”),
and by operation of applicable Law and pursuant to the Amalgamation, PMCULC
Amalco continues to be liable for all of PMCULC’s Obligations and succeeds to
all of PMCULC’s rights, including as a Canadian Borrower; and

 

(ii)                                  PMCLP, pursuant to the assignment and
transfer by Plains Marketing of its limited partner interest in PMCLP to PMCULC
Amalco, ceased to exist as a limited partnership by operation of applicable Law
under the Partnership Act (Alberta) and continued to exist as a general
partnership, and thereafter, pursuant to the assignment and transfer by PMCNS of
its general partner interest in PMCLP to PMCULC Amalco, ceased to exist (the
“PMCLP Cessation”), and pursuant to the PMCLP Cessation and by operation of
applicable Law, PMCULC Amalco is liable for all of PMCLP’s Obligations and
succeeds to all of PMCLP’s rights, including as a Canadian Borrower; and

 

WHEREAS, the Amalgamation and the PMCLP Cessation took place pursuant to a
succession of substantially concurrent transactions completed effective as of
January 1, 2011 (the “Canadian Restructuring”); and

 

WHEREAS, immediately prior to the Canadian Restructuring, each of PMCULC and
PMCLP was a Canadian Borrower, and upon completion of the Canadian Restructuring
(i) the Obligations of PMCULC and PMCLP as Canadian Borrowers continued as
Obligations of PMCULC Amalco and (ii) PMCULC Amalco succeeded to PMCULC’s and
PMCLP’s rights as Canadian Borrowers, in each case by operation of applicable
Law; and

 

WHEREAS, Lender Parties (i) consented to, and waived compliance with Section 7.3
of the Credit Agreement in relation to, among other specified events, the
Amalgamation and the PMCLP Cessation, (ii) acknowledged and agreed that pursuant
to the Amalgamation and the

 

1

--------------------------------------------------------------------------------


 

PMCLP Cessation, PMCULC Amalco, by operation of applicable Law, succeeded to
PMCULC’s and PMCLP’s rights as a Canadian Borrower, with all references to
PMCULC or PMCLP in any and all Loan Documents thereafter referring, mutatis
mutandis, instead to PMCULC Amalco, and (iii) waived any Default or Event of
Default caused thereby pursuant to, and subject to the terms and conditions set
forth in, that certain Limited Consent and Waiver dated October 22, 2010 (the
“Limited Consent”); and

 

WHEREAS, it is a condition to the Limited Consent that contemporaneous with the
completion of the Canadian Restructuring, Administrative Agent shall receive an
assumption, ratification and confirmation by PMCULC Amalco expressly assuming,
ratifying and confirming any and all Obligations of PMCULC and PMCLP under any
and all Loan Documents, consented to by Guarantors.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
PMCULC Amalco hereby agrees with Lender Parties as follows:

 

ARTICLE I. ASSUMPTION, RATIFICATION AND CONFIRMATION

 

Section 1.1.            Assumption, Ratification and Confirmation.  PMCULC
Amalco hereby unconditionally assumes, and shall hereafter pay, perform and
discharge, all Obligations of PMCULC and PMCLP under the Credit Agreement and
the other Loan Documents, including any and all Obligations of PMCULC and/or
PMCLP in its capacity as a Canadian Borrower under the Credit Agreement.  PMCULC
Amalco hereby ratifies and confirms each such Obligation and confirms that
(i) any and all such Obligations constitute the  legal, valid and binding
obligations of PMCULC Amalco, enforceable in accordance with their terms except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights and general
principles of equity, and (ii) all rights of Lender Parties under the Loan
Documents are preserved unimpaired by the Canadian Restructuring, and all
Obligations of PMCULC and/or PMCLP under the Loan Documents are the Obligations
of PMCULC Amalco and may be enforced against PMCULC Amalco to the same extent as
if said Obligations had been incurred or contracted by PMCULC Amalco.

 

Section 1.2.            PMCULC and PMCLP References.  As consented to by Lender
Parties pursuant to the Limited Consent, PMCULC Amalco, US Borrower, the other
Canadian Borrower, Administrative Agent and Canadian Agent hereby acknowledge
and agree that any and all references to “PMCULC” or “PMCLP” in any and all Loan
Documents shall hereafter refer, mutatis mutandis, instead to PMCULC Amalco.

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES

 

Section 2.1.            Representations and Warranties of Borrowers.  In order
to induce Administrative Agent and Lender Parties to accept this Agreement, US
Borrower, with respect to itself and its Subsidiaries, and the Canadian
Borrowers, represent and warrant to Administrative Agent and each Lender Party
that:

 

(a)           The representations and warranties contained in Article V of the
Credit Agreement are true and correct at and as of the time of the effectiveness
hereof, except to

 

2

--------------------------------------------------------------------------------


 

the extent that such representation and warranty was made as of a specific date
or updated, modified or supplemented as of a subsequent date with the consent of
Majority Lenders, then in each case such other date.  No Default or Event of
Default exists as of the date hereof and immediately after giving effect
hereto.  No Material Adverse Change has occurred since September 30. 2010.

 

(b)           Each Restricted Person is duly authorized to execute and deliver
this Agreement, to the extent a party hereto, and US Borrower and each Canadian
Borrower is and will continue to be duly authorized to borrow and perform its
obligations under the Credit Agreement.  Each Restricted Person a party hereto
has duly taken all action necessary to authorize the execution and delivery of
this Agreement and to authorize the performance of its obligations hereunder.

 

(c)           The execution and delivery by each Restricted Person of this
Agreement, to the extent a party hereto, the performance by it of its
obligations hereunder, and the consummation of the transactions contemplated
hereby, do not and will not (i) violate any provision of any Law applicable to
it or of the organizational documents of such Restricted Person, or of any
judgment, order or material license or permit applicable to or binding upon any
Restricted Person, (ii) result in the acceleration of any Indebtedness owed by
it, or (iii) result in the creation of any consensual Lien upon any of its
material assets or properties of any Restricted Person, except Permitted Liens,
or , without duplication, as expressly contemplated in, or permitted by, the
Loan Documents.  Except for those which have been duly obtained, or, without
duplication, as are expressly contemplated in , or permitted by the Loan
Documents, disclosed in the Disclosure Schedule or disclosed pursuant to
Section 6.4 of the Credit Agreement, no consent, approval, authorization or
order of any Governmental Authority is required on the part of any Restricted
Person a party thereto pursuant to the provisions of any material Law applicable
to it as a condition to its execution and delivery by each Restricted Person of
this Agreement and the performance of its obligations hereunder, to the extent a
party hereto, or to consummate the transactions contemplated hereby.

 

(d)           When duly executed and delivered, this Agreement and each of the
Loan Documents, as amended hereby, will be a legal and binding instrument and
agreement of each Restricted Person to the extent a party hereto, enforceable in
accordance with its terms, (subject, as to enforcement of remedies, to
applicable bankruptcy, insolvency and similar laws applicable to creditors’
rights generally and general principles of equity).

 

ARTICLE III. MISCELLANEOUS

 

Section 3.1.            Ratification of Agreements.  The Credit Agreement, as
hereby amended, is hereby ratified and confirmed in all respects.  The Loan
Documents, as they may be amended or affected by this Agreement, are hereby
ratified and confirmed in all respects by US Borrower and each Canadian
Borrower.  Any reference to the Credit Agreement in any Loan Document shall be
deemed to refer to this Agreement also.   The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under the Credit Agreement or any other Loan Document nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Document.

 

3

--------------------------------------------------------------------------------


 

Section 3.2.            Ratification of Security Documents.  Borrowers,
Administrative Agent, Canadian Administrative Agent and Lenders each
acknowledges and agrees that any and all Obligations, including Canadian Loans
to PMCULC Amalco, whether consisting of outstanding Canadian Loans to PMCULC or
PMCLP assumed hereby or Canadian Loans hereafter made to PMCULC Amalco, are
guarantied by the respective Guarantors.

 

Section 3.3.            Survival of Agreements.  All representations,
warranties, covenants and agreements of each Restricted Person a party hereto
shall survive the execution and delivery of this Agreement and the performance
hereof, including without limitation the making or granting of each Loan, and
shall further survive until all of the Obligations under the Credit Agreement
are paid in full.  All statements and agreements contained in any certificate or
instrument delivered by any Restricted Person hereunder or under the Credit
Agreement to Administrative Agent or any Lender shall be deemed to constitute
representations and warranties by, or agreements and covenants of, Borrower and
each Canadian Borrower under this Agreement and under the Credit Agreement.

 

Section 3.4.            Loan Documents.  This Agreement is a Loan Document, and
all provisions in the Credit Agreement pertaining to Loan Documents apply
hereto.

 

Section 3.5.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING
CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

Section 3.6.            Counterparts.  This Agreement may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement.  Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assumption, Ratification and Confirmation Agreement is
executed as of the date first written above and effective as of the date hereof
immediately following the consummation of the Canadian Restructuring.

 

 

PLAINS MIDSTREAM CANADA ULC

 

 

 

By:

/s/ Charles Kingswell-Smith

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PLAINS ALL AMERICAN PIPELINE, L.P..,

 

US Borrower

 

By:

PAA GP LLC, its general partner

 

By:

Plains AAP, L.P., its sole member

 

By:

Plains All American GP LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Charles Kingswell-Smith

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PMC (NOVA SCOTIA) COMPANY,

 

a Canadian Borrower

 

 

 

By:

/s/ Charles Kingswell-Smith

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.,

 

Guarantor

 

 

 

By:

PAA GP, LLC, its general partner

 

By:

Plains AAP, L.P., its sole member

 

By:

Plains All American GP LLC,

 

 

its general partner

 

 

 

By:

/s/ Charles Kingswell-Smith

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

AGREED AND ACCEPTED:

 

 

 

BANK OF AMERICA, N.A.,

 

Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

acting through its Canada Branch,

 

as Canadian Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

Each of the undersigned Guarantors hereby consents to the provisions of this
Agreement and the execution and delivery of Canadian Notes by PMCULC Amalco, and
the transactions contemplated herein and therein and hereby and thereby
(i) acknowledges and agrees that any and all indebtedness, liabilities or
obligations of US Borrower and each Canadian Borrower, including PMCULC Amalco,
arising under or in connection with the Credit Agreement and the Notes,
including Canadian Notes issued by PMCULC Amalco, are Obligations and are
guarantied indebtedness under such Guarantor’s Guaranty, (ii) ratifies and
confirms its Guaranty made by it for the benefit of Administrative Agent and
Lenders, and (iii) expressly acknowledges and agrees that such Guarantor
guarantees all indebtedness, liabilities and obligations of US Borrower and each
Canadian Borrower, including PMCULC Amalco, arising under or in connection with
the Credit Agreement and the Notes, including Canadian Notes issued by PMCULC
Amalco, pursuant to the terms of such Guaranty, and agrees that its obligations
and covenants thereunder are unimpaired hereby and shall remain in full force
and effect.

 

 

PLAINS MARKETING, L.P.

 

PLAINS PIPELINE, L.P.

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PAA FINANCE CORP.

 

PMC (NOVA SCOTIA) COMPANY

 

PLAINS MIDSTREAM CANADA ULC

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

 

PLAINS MARKETING GP INC.

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PLAINS SOUTHCAP LLC

 

PICSCO LLC

 

PLAINS LPG SERVICES GP LLC

 

PLAINS PRODUCTS TERMINALS LLC

 

By:

Plains Marketing, L.P., its Sole Member

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

PLAINS MARKETING CANADA LLC

 

By:

Plains Marketing, L.P., its Sole Member

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PLAINS LPG SERVICES, L.P.

 

By:

Plains LPG Services GP LLC,

 

 

its General Partner

 

By:

Plains Marketing, L.P., its Sole Member

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

LONE STAR TRUCKING, LLC

 

By:

Plains LPG Services, L.P., its Sole Member

 

By:

Plains LPG Services GP LLC,

 

 

its General Partner

 

By:

Plains Marketing, L.P., its Sole Member

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PACIFIC ENERGY GROUP LLC

 

AURORA PIPELINE COMPANY LTD.

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

PACIFIC L.A. MARINE TERMINAL LLC

 

ROCKY MOUNTAIN PIPELINE SYSTEM LLC

 

By:

Pacific Energy Group LLC, its Sole Member

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

PLAINS MIDSTREAM, L.P.

 

By:

Plains Midstream GP LLC, its General Partner

 

By:

Plains Marketing, L.P., its Sole Member

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

 

 

 

PLAINS MIDSTREAM GP LLC

 

By:

Plains Marketing, L.P., its Sole Member

 

By:

Plains Marketing GP Inc., its General Partner

 

 

 

 

By:

 

 

 

Charles Kingswell-Smith

 

 

Vice President and Treasurer

 

--------------------------------------------------------------------------------